 8:18-cv-00210-JFB-CRZ Doc # 96 Filed: 07/21/21 Page 1 of 1 - Page ID # 533




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SHANE TAYLOR,

                     Plaintiff,                             8:18CV210

        vs.
                                                              ORDER
BARSONY HOLSTERS & BELTS, LLC,
an Oregon Limited Liability Company;
and SMITH AND WESSON, a Delaware
Corporation;

                     Defendants.



   IT IS ORDERED:

   1)         Motions in limine shall be filed on or before August 5, 2021. It is not
              the normal practice to hold hearings on motions in limine or to rule on
              them prior to the first day of trial. Counsel should plan accordingly.

   2)         The Pretrial Conference is scheduled to be held before the
              undersigned magistrate judge on August 5, 2021 beginning at 10:00
              a.m., and will be conducted by video conference. To facilitate this
              conferencing method, the parties' proposed Pretrial Conference Order
              and Exhibit List(s) must be emailed to zwart@ned.uscourts.gov, in
              Word format, by 5:00 p.m. on August 2, 2021.

   3)         All counsel and party representatives will appear by videoconference.
              At the time of the conference, counsel must be connected to the
              videoconference using the connection information to be separately
              provided to the participants.


    Dated this 21st day of July, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
